Citation Nr: 0028982	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-11 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to nonservice-connected burial benefits and plot 
or interment allowance.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel



INTRODUCTION

The appellant is the sister of the veteran who served on 
active duty from August 1962 to August 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran was not in receipt of service-connected 
disability compensation at any time prior to his death.

2.  The veteran's original claim for nonservice-connected 
pension and entitlement to aid and attendance was received by 
the RO on October 27, 1998.

3.  The veteran died on November [redacted], 1998 at a private 
residence.

4.  Sufficient evidence of record to support an award of 
pension was not received until November 16, 1998.


CONCLUSION OF LAW

The criteria for entitlement to payment of VA burial benefits 
or plot interment allowance for the veteran have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1600 (1999). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1998, the appellant submitted a claim for burial 
benefits and plot or interment allowance on her brother's 
behalf.  The claim was denied by the RO in March 1999 and 
this appeal followed.

Burial expenses of a deceased veteran are payable if the 
veteran died of a service-connected disability.  8 U.S.C.A. § 
2307; 38 C.F.R. § 3.1600(a).  If the veteran's death was not 
service connected, burial benefits are payable if at the time 
of death: (1) the veteran was in receipt of pension or 
compensation (or, but for the receipt of military retirement 
pay, would have been in receipt of compensation); or (2) the 
veteran had an original or reopened claim for either 
compensation or pension pending.  38 U.S.C.A. § 2302(a)(1); 
38 C.F.R. § 3.1600(b)(1),(2). 

Burial benefits are also payable to a claimant if: (1) the 
deceased was a veteran of any war or was discharged or 
released from active military service for a disability 
incurred or aggravated in the line of duty, and the body of 
the deceased is being held by a State (or political 
subdivision of a State); (2) there is no next of kin or other 
person claiming the body of the deceased veteran, and (3) 
there are not available sufficient resources in the veteran's 
estate to cover burial and funeral expenses. 38 C.F.R. § 
3.1600(b)(3).  In addition, burial benefits are payable if 
the veteran died of a nonservice-connected disorder while 
properly hospitalized by the VA. 38 C.F.R. § 3.1600(c).  
Under applicable regulations, "hospitalized by the VA" 
means admission to a VA facility for hospital, nursing home 
or domiciliary care.  38 U.S.C.A. § 2303(a)(2)(A); 38 C.F.R. 
§ 3.1600(c).  Even if the veteran was not hospitalized in 
such a facility, burial benefits are still payable if he died 
while traveling under prior authorization at the VA's expense 
to or from a specific place for the purposes of examination, 
treatment, or care.  38 C.F.R. § 3.1605.

In the instant case, the veteran had submitted an original 
claim for entitlement to nonservice-connected pension and aid 
and attendance that was received at the RO on October 27, 
1998.  However, at the time the veteran submitted his 
original claim there was no medical evidence associated with 
the claims file, only his statement that he had terminal 
colon cancer and could not care for himself.  The RO sent out 
letters requesting medical records from several sources.  The 
letters were dated November 4, 1998.  The veteran was also 
notified that same date that, even though the RO was 
requesting the medical records, it was his responsibility to 
provide the records.  

Associated with the claims file is a report of contact, dated 
November 16, 1998, which reflects that the appellant informed 
the RO that the veteran died on November [redacted], 1998.  

Private medical records were received by the RO on November 
16, November 20, December 3, and December 18, 1998.  The 
records showed the veteran's diagnosis and treatment for 
metastatic colon cancer.

At the time of the veteran's death, he was not service 
connected for any disability, nor was he in receipt of 
pension or compensation.  Moreover, while 38 C.F.R. 
§ 3.1600(b) allows payment of burial expenses when the 
veteran has an original claim for pension or compensation 
pending at the time of the veteran's death, there must be 
sufficient evidence of record to have supported an award of 
compensation or pension effective prior to the date of the 
veteran's death.  38 C.F.R. § 3.1600(b)(2)(i).  
Unfortunately, the only evidence of record at the time of the 
veteran's death was his statement.  The medical evidence to 
show a diagnosis of metastatic cancer was not received by the 
RO until November 16, 1998, 9 days after the veteran's death.  
There was not sufficient evidence of record at the time of 
the veteran's death to support an award of nonservice-
connected pension.

Further, the veteran's death certificate indicates that he 
died at a private residence, not while he was admitted to a 
VA facility, or traveling under proper authority and at VA 
expense for the purpose of examination, treatment or care, as 
required for entitlement under 38 C.F.R. § 3.1600 (c).  

Applicable law also provides that when a veteran dies from 
nonservice-connected causes, a certain sum may be paid as a 
plot or interment allowance.  Entitlement is subject, in 
part, to the following conditions: The deceased veteran is 
eligible for the burial allowance under 38 C.F.R. § 3.1600(b) 
or (c) discussed above, and the conditions set forth in 38 
C.F.R. § 3.1604 relating to burial in a State veteran's 
cemetery are met; or the veteran was discharged from active 
military service for a disability incurred or aggravated in 
the line of duty (or at the time of discharge had such 
disability, shown by official records, which in medical 
judgment would have justified a discharge for disability), or 
served in any war; and the veteran is not buried in a 
national cemetery or other cemetery under the jurisdiction of 
the United States.  38 U.S.C.A. § 2303(b); 38 C.F.R. § 
3.1600(f).

As previously discussed, the appellant is not eligible for a 
burial allowance under 38 C.F.R. § 3.1600(b) or (c).  In 
addition, the veteran was not discharged from active service 
for a disability incurred or aggravated in the line of duty, 
and there are no official records showing that, at the time 
of discharge, he had a disability that would have justified a 
discharge for disability.  Finally, while the veteran served, 
in part, during a period of war, the veteran's application 
for a United States flag for burial purposes indicates that 
he was buried in a private cemetery.  As such, the appellant 
is not legally entitled to a plot or interment allowance.  

Accordingly, the appellant has not met the criteria for 
entitlement to burial benefits or a plot or interment 
allowance.  Therefore, her claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

The appellant's claim for entitlement to nonservice-connected 
death burial benefits is denied.



		
	K. J. Loring
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

